Name: Council Regulation (EEC) No 3246/81 of 26 October 1981 on the conclusion of the Agreement for commercial and economic cooperation between the European Economic Community and India
 Type: Regulation
 Subject Matter: trade policy;  European construction;  cooperation policy;  Asia and Oceania
 Date Published: nan

 16 . 11 . 81 Official Journal ofthe European Communities No L 328 / 5 COUNCIL REGULATION (EEC ) No 3246 / 81 of 26 October 1981 on the conclusion of the Agreement for commercial and economic cooperation between the European Economic Community and India Community and India is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 15 . of the Agreement ( 2 j . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( a ), Whereas the conclusion by the European Economic Community of the Agreement for commercial and economic cooperation between the European Economic Community and India appears necessary for the attainment of the ends of the Community in the sphere of external economic relations ; whereas it appears that certain measures of economic cooperation provided for by the Agreement exceed the powers of action provided for in the Treaty, and in particular those specified in the field of the common commercial policy, Article 3 The Community shall be represented on the Joint Commission set up in Articles 10 and 11 of the Agreement by the Commission, assisted by representatives of the Member States . HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . The Agreement for commercial and economic cooperation between the European Economic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 October 1981 . For the Council The President CARRINGTON ( a ) Opinion delivered on 16 October 1981 ( not yet published in ( 2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .the Official Journal ).